Citation Nr: 0300599	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  96-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for residuals of left 
hand injuries, to include left thumb injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from June 1985 to June 
1995.  Previous active service in excess of one year and 
five months is also reported.  

This matter is before the Board of Veterans' Appeals 
(Board) following Board Remands in October 1997 and 
November 2000.  This matter was originally on appeal from 
a July 1995 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

The evidence does not show that the veteran currently 
suffers from a disability of the left hand upon which 
compensation benefits may be established.


CONCLUSION OF LAW

Residuals of left hand injuries, to include left thumb 
injury were not incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's October 1997 Remand, the RO 
contacted the veteran by letter (undated) and asked that 
he provide the names, addresses, and dates of treatment of 
any physicians, hospitals, treatment centers, or employers 
who had provided him with additional relevant medical 
treatment or evaluations, for his left hand disorder since 
June 1995.  The RO conducted further searches for any 
additional service medical records and documented all 
efforts to locate and retrieve these records.  The RO 
scheduled the veteran for an appropriate examination in 
June 1998 and forwarded a copy of the Board's 1997 Remand 
to the examining physician.  Additionally, the RO ensured 
that the claims file was made available for the examiner 
for review.  The RO reviewed the veteran's claim and 
issued a Supplemental Statement of the Case (SSOC) in 
August 2000 and confirmed its prior denial.

The Board remanded the veteran's claim again in November 
2000 in order to comply with the Veteran's Claim 
Assistance Act of 2000 (VCAA), which was enacted during 
the pendency of this appeal.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2002).  In April 2002 
correspondence, the RO provided the veteran with notice of 
the VCAA.  Therein, the RO informed the veteran of VA's 
duties under the VCAA and what the evidence must show to 
establish entitlement to service-connected
compensation benefits.  The RO advised the veteran to 
inform the RO of any additional information or evidence 
that he wanted the RO to obtain for him, or furnish any 
additional evidence that he might have or could obtain 
that would support his claim.  Similar assistance was 
previously offered in the RO's January 2001 letter to the 
veteran.  The claims file indicates that the RO used its 
best efforts to retrieve all available service medical 
records.  The RO reviewed the veteran's claim and issued a 
Supplemental Statement of the Case (SSOC) in August 2002 
and confirmed its prior denial.  By a letter dated in 
September 2002, the RO gave the veteran the opportunity to 
make any comment desired within 60 days, concerning the 
SSOC.  Based on the foregoing actions, the RO complied 
with the Remand instructions of October 1997 and November 
2000.  Stegall v. West, 11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remands' 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was 
denied.  The RO also made satisfactory efforts to ensure 
that all relevant evidence was associated with the claims 
file.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to 
be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Moreover, VA 
has fully discharged its duty to notify the claimant of 
the evidence necessary to substantiate the claim and of 
the responsibility of VA and the claimant for obtaining 
such evidence. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Accordingly, the Board will proceed with 
appellate review.

Service medical records show that the veteran sustained an 
injury to his left thumb in August 1993.  The assessment 
was contusion to the left thumb with hematuria.  No 
further complaints referable to the left thumb injury are 
noted in subsequently dated treatment records-including 
the February 1995 separation Report of Medical History.  A 
service medical record dated in April 1995 shows that the 
veteran related that he had injured his left hand.  A 
physical examination of the left hand revealed full range 
of motion in the wrist, hand, and fingers.  Strength was 
noted as 5/5.  The assessment was probable "ST" injury to 
the left palm.  There are no service medical records dated 
thereafter. 

The January 1996 examination report shows that a physical 
examination of the left hand revealed an essentially 
normal looking hand.  An x-ray of the left hand was 
negative.  The examiner provided a diagnosis of history of 
trauma, left hand.  Records from Shannon Clinic dated in 
March 1996 show that the veteran complained of pain and 
the sensation of a pinched nerve in his left wrist.  An
examination was negative.  The assessment was possible 
tendonitis of the left wrist.
A periodic reserve examination report and Report of 
Medical History dated in October 1997 are negative for 
complaints of or findings of a left hand disorder.
The June 1998 examination report shows that a physical 
examination of the left hand was also negative.  X-rays of 
the left hand were negative.  The examiner concluded that 
there was insufficient evidence to warrant a diagnosis of 
an acute chronic hand/wrist condition.

The veteran presented testimony before the RO in March 
1996 concerning symptoms previously described.  He 
testified that he received additional treatment in May 
1995 from a physician at Goodfellow Base.  The Board notes 
that the RO specifically requested all of the veteran's 
service medical records and the records that were made 
available did not include any records dated in May 1995.  
The veteran further testified that an x-ray was negative, 
but the physician advised him that if his symptoms 
continued he would more than likely require a bone scan.  
He indicated that sometimes he wore a wrist support.

The veteran's claimed left hand disorder appears to be 
manifested by subjective
complaints only.  The Board notes that the veteran's 
subjective complaints alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356
(Fed. Cir. 2001).   In the absence of competent medical 
evidence that the veteran has a disability of the left 
hand for which compensation may be established, the 
requirements for establishing service connection have not 
been met.  38 C.F.R.       § 3.303.  As the preponderance 
of the evidence is against the veteran's claim, the 
"benefit of the doubt" rule is not applicable.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

Service connection for residuals of left hand injuries, to 
include left thumb injury is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

